Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achin et al. (U.S. 2018/0060738, hereinafter “Achin”).
Regarding Claim 1, Achin teaches a method (fig. 3; abstract and ¶ [0076]) comprising:
deriving a plurality of meta-feature values that describe an inference dataset as a whole by, for each meta-feature of a plurality of meta-features, deriving a respective meta-feature value from an inference dataset (¶ [0057] – [0058] and [0080]—the data indicative of characteristics of a dataset are meta-feature values that describe the dataset as a whole);
for each algorithm of a plurality of trainable algorithms:
for each meta-model of a plurality of regression meta-models that are respectively associated with the algorithm, predicting a respective score by invoking the meta-model based on: a) a respective subset of meta-feature values of the plurality of meta-feature values, and b) hyperparameter values of a respective subset of a plurality of hyperparameters of the algorithm, wherein the respective score indicates at least one selected from the group consisting of: an accuracy of the algorithm from training with the inference dataset and a duration needed to train the algorithm with the inference dataset (¶ [0050] – [0052], [0087], and [0089]—meta-models are machine learning/regression models that predict the performance of respective machine learning models recursively, scoring or ranking the machine learning models based on their accuracy. Hyperparameter values are discussed in ¶ [0101] and [0135]);
selecting, based on the respective scores, one or more algorithms of the plurality of trainable algorithms (¶ [0089] – [0093]);
training and invoking, based on the inference dataset, the one or more algorithms to obtain a result (¶ [0107] and [0229]);
wherein the method is performed by one or more computers (¶ [0214] – [0215]).
Regarding Claim 2, Achin teaches wherein: selecting the one or more algorithms comprises: ranking the plurality of trainable algorithms based on the respective scores, and
selecting multiple algorithms based on the ranking (¶ [0078] and [0092]).
Regarding Claim 3, Achin teaches wherein said hyperparameter values are default values (¶ [0079] and [0159]).
Regarding Claim 9, Achin teaches wherein the plurality of trainable algorithms comprises a random forest (¶ [0195]).
Regarding Claim 10, Achin teaches wherein the plurality of trainable algorithms comprises anomaly detection (¶ [0213]).
Regarding Claim 11, Achin teaches wherein each meta-model of the plurality of regression meta-models comprises a distinct artificial neural network (¶ [0087]—meta machine learning models are trained, indicating that they are artificial neural networks. They estimate the suitability of the algorithms, so they are distinct from the algorithms).
Regarding Claim 18, Achin teaches one or more non-transitory computer-readable media storing instructions (¶ [0342]). Achin teaches that the instructions, when executed by one or more processors, cause the steps of the present claim in the same manner as for claim 1, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Achin.
Regarding Claim 12, Achin does not explicitly teach wherein predicting the respective score comprises a softmax function. However, the examiner takes official notice that a softmax function is a well-known activation function that is commonly used in a neural network.
Regarding Claim 13, Achin teaches converting values of a non-numeric meta-feature of said plurality of meta-features by an encoding scheme of: one-cold (¶ [0048]—pre-processing of meta-features can include one-hot encoding; the recited one-cold encoding is an obvious variation of one-hot encoding).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Achin, as applied to claims 1 and 18, above, in view of Clinton et al. (U.S. 2018/0060330, hereinafter “Clinton”).
Regarding Claims 4 and 19, Achin does not specifically teach wherein:
each algorithm of the plurality of trainable algorithms is associated with a respective ensemble that contains said plurality of regression meta-models that are associated with the algorithm;
the method further comprises deriving, for each algorithm of the plurality of trainable algorithms, a respective ensemble score that is based on the respective scores of the plurality of regression meta-models that are associated with the algorithm;
selecting the one or more algorithms based on the respective scores comprises selecting the one or more algorithms based on the respective ensemble scores.
However, Clinton teaches:
a prediction result is associated with a respective ensemble that contains said plurality of regression models that are associated with the prediction result (figs. 1 and 2; ¶ [0023] and [0033]);
the method further comprises deriving, for each prediction result, a respective ensemble score that is based on the respective scores of the plurality of regression models that are associated with the prediction result (figs. 1 and 2; ¶ [0024] – [0025], [0038], and [0043]);
selecting the one or more prediction results based on the respective scores comprises selecting the one or more prediction results based on the respective ensemble scores (¶ [0043] – [0045] and [0057] – [0059]).
All of the claimed elements were known in Achin and Clinton and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the ensemble of regression models determining a prediction result of Clinton with the regression meta-models predicting a score of Achin to yield the predictable result of wherein:
each algorithm of the plurality of trainable algorithms is associated with a respective ensemble that contains said plurality of regression meta-models that are associated with the algorithm;
the method further comprises deriving, for each algorithm of the plurality of trainable algorithms, a respective ensemble score that is based on the respective scores of the plurality of regression meta-models that are associated with the algorithm;
selecting the one or more algorithms based on the respective scores comprises selecting the one or more algorithms based on the respective ensemble scores.
One would be motivated to make this combination for the purpose of improving accuracy by using an ensemble while reducing the time needed to score the results, and described in Clinton, ¶ [0003].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Achin, as applied to claim 1, above, in view of Grady et al. (U.S. 2013/0231552, hereinafter “Grady”).
Regarding Claim 14, Achin does not specifically teach converting values of a numeric meta-feature of said plurality of meta-features by at least one encoding scheme of: zero mean or unit variance. However, Grady teaches converting values of a numeric feature of a plurality of features by at least one encoding scheme of: zero mean or unit variance (¶ [0043]).
All of the claimed elements were known in Achin and Grady and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the normalizing of features of Grady with the meta-features of Achin to yield the predictable result of converting values of a numeric meta-feature of said plurality of meta-features by at least one encoding scheme of: zero mean or unit variance. One would be motivated to make this combination for the purpose of producing more accurate results by normalizing the inputs to models.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Achin, as applied to claims 1 and 18, above, in view of Gaudiuso et al. (U.S. 2018/0360390, hereinafter “Gaudiuso”).
Regarding Claim 15, Achin does not specifically teach for each algorithm of the plurality of trainable algorithms, optimizing at least one selected from the group consisting of: a percentage of meta-features injected as inputs into each meta-model of the plurality of regression meta-models that are associated with the algorithm, and a count of meta-models in the plurality of regression meta-models that are associated with the algorithm. However, Gaudiuso teaches for a trainable algorithm, optimizing at least one selected from the group consisting of: a percentage of features injected as inputs into a regression model that is associated with an algorithm, and a count of regression models that are associated with the algorithm (¶ [0044] and [0083]—a number/percentage of features is selected to optimize the inputs to a regression model).
All of the claimed elements were known in Achin and Gaudiuso and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the optimization of a percentage of features of Gaudiuso with the meta-features and meta-models of Achin to yield the predictable result of for each algorithm of the plurality of trainable algorithms, optimizing at least one selected from the group consisting of: a percentage of meta-features injected as inputs into each meta-model of the plurality of regression meta-models that are associated with the algorithm, and a count of meta-models in the plurality of regression meta-models that are associated with the algorithm. One would be motivated to make this combination for the purpose of optimizing system cost by producing the best compromise between computational cost and classification efficiency (Gaudiuso, ¶ [0083]).
Regarding Claim 16, Achin/Gaudiuso teaches wherein said optimizing comprises using at least one selected from the group consisting of: Bayesian optimization and a decision tree (Gaudiuso, ¶ [0078]—decision trees are used to optimize the percentage of features).

Claims 17 in rejected under 35 U.S.C. 103 as being unpatentable over Achin, as applied to claim 1, above, in view of Roder et al. (U.S. 2016/0321561, hereinafter “Roder”).
Regarding Claim 17, Achin does not specifically teach assigning meta-features as inputs for each meta-model of the plurality of regression meta-models that are associated with each algorithm of the plurality of trainable algorithms by at least one selected from the group consisting of: sample bagging and feature bagging. However, Roder teaches assigning features as inputs for each model of a plurality of regression models that are associated with each algorithm of a plurality of trainable algorithms by at least one selected from the group consisting of: sample bagging and feature bagging (¶ [0009] and [0047]).
All of the claimed elements were known in Achin and Roder and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the feature selection using bagging of Roder with the meta-features and meta-models of Achin to yield the predictable result of assigning meta-features as inputs for each meta-model of the plurality of regression meta-models that are associated with each algorithm of the plurality of trainable algorithms by at least one selected from the group consisting of: sample bagging and feature bagging. One would be motivated to make this combination for the purpose of improving performance by selecting the most useful features and avoiding overfitting (Roder, ¶ [0047]).

Allowable Subject Matter
Claims 5-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record teaches the scoring, tuples, and training the meta-model based on the tuples in the manner recited by claims 5 and 20. These claims recite an interaction during training between the algorithms and the meta-models that are not taught by Achin or the other prior art of record. Claims 6-8 contain allowable subject matter by virtue of their dependence on claim 5.

Response to Arguments
The applicant’s arguments with respect to the previous rejections under 35 U.S.C. 112 are accepted as overcoming those rejections. The examiner agrees that all of the claims are definite and supported by the original disclosure.
The examiner agrees that the amendments to claims 1 and 18 render all of the claims significantly more than an abstract idea, thus overcoming the previous rejections under 35 U.S.C. 101.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner agrees that Wichard and Heinermann do not properly teach the meta-models and meta-features as recited by the claims. However, new prior art reference Achin teaches meta-models and meta-features, and teaches the amended limitations of claims 1 and 18 as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vilalta et al. (U.S. Patent 6,842,751) teaches using meta-features to characterize domains of datasets and identify models that are best for those datasets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129